PER CURIAM.
Rufus B. Jones, Appellant, challenges his conviction and sentence for attempted second-degree murder with the use of a firearm. We affirm his conviction and sentence but reverse as to the imposition of a fine under section 775.083(1), Florida Statutes (2010), and the resulting surcharge under section 938.04, Florida Statutes (2010). Because the trial court did not announce this discretionary fine and the related surcharge individually at the sentencing hearing, the State properly concedes error under the authority of Nix v. State, 84 So.3d 424 (Fla. 1st DCA 2012). Accordingly, we reverse and remand as to this matter only. As we stated in Nix, “[o]n remand, the trial court may reimpose the fine and surcharge after providing notice to Appellant and following the proper procedure.” 84 So.3d at 426.
AFFIRMED in part; REVERSED in part; and REMANDED.
DAVIS, RAY, and SWANSON, JJ., concur.